DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/FR2017/052873, filed on 10/18/2017.

Response to Arguments
Applicant’s amendment and arguments, filed 10/27/2021, with respect to the claim objections have been fully considered and are persuasive.  The previous objection of the claims has been withdrawn. 
Applicant’s amendments and arguments filed 10/27/2021, with respect to the claims previously rejected under 35 USC 101, and 112(b) have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn. 

REASONS FOR ALLOWANCE
Claims 17, 20, 21, 24, and 26-49 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Claims 35, 42 and 46 require, in part, a back support, a harness, a headrest, and first and second elastic return means. The headrest is mounted around a transverse hinge rod. Notably, the first elastic returns means is a torsion spring arranged about the hinge rod, and the second elastic return means is a compression spring that abuts the back support while also urging the headrest upward by axial translation of the slider along the back support body. The resulting structure is a headrest device providing elastic return to provide simultaneous pivoting and extension of the headrest when looking upright to resist the headrest being tilted rearward (see Applicant Remarks filed 5/18/2021). 
While the best cited prior art does teach a back support, a harness, and a headrest, the cited prior art does not provide a first and second elastic return means. . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732